Name: Decision of the EEA Joint Committee No 5/1999 of 29 January 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  building and public works;  marketing;  consumption;  technology and technical regulations
 Date Published: 2000-02-10

 Avis juridique important|22000D0210(05)Decision of the EEA Joint Committee No 5/1999 of 29 January 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 035 , 10/02/2000 P. 0033 - 0034DECISION OF THE EEA JOINT COMMITTEENo 5/1999of 29 January 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement of the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 118/98 of 18 December 1998(1);Whereas Commission Decision 98/143/EC of 3 February 1998 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards systems of mechanically fastened flexible roof waterproofing membranes(2) is to be incorporated into the Agreement;Whereas Commission Decision 98/213/EC of 9 March 1998 on the procuedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards internal partition kits(3) is to be incorporated into the Agreement;Whereas Commission Decision 98/214/EC of 9 March 1998 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards structural metallic products and ancillaries(4) is to be incorporated into the Agreement;Whereas Commission Decision 8/279/EC of 5 December 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards non load-bearing permanent shuttering kits/systems based on hollow blocks or panels of insulating materials and, sometimes, concrete(5) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following products indents shall be added in point 1 (Council Directive 89/106/EEC) in Chapter XXI of Annex II to the Agreement: "- 398 D 0143: Commission Decision 98/143/EC of 3 February 1998 (OJ L 42, 14.2.1998, p. 58),- 398 D 0213: Commission Decision 98/213/EC of 9 March 1998 (OJ L 80, 18.3.1998, p. 41),- 398 D 0214: Commission Decision 98/214/EC of 9 March 1998 (OJ L 80, 18.3.1998, p. 46);- 398 D 0279: Commission Decision 98/279/EC of 5 December 1997 (OJ L 127, 29.4.1998, p. 26)."Article 2The texts of Decisions 98/143/EC, 98/213/EC, 98/214/EC and 98/279/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 30 January 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 29 January 1999.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 297, 18.11.1999, p. 46.(2) OJ L 42, 14.2.1998, p. 58.(3) OJ L 80, 18.3.1998, p. 41.(4) OJ L 80, 18.3.1998, p. 46.(5) OJ L 127, 29.4.1998, p. 26.